* Corpus Juris-Cyc. References: Criminal Law, 16CJ, pp. 724, n. 22; 734; n. 20; 735, n. 34; 738, n. 69, 76; 926, n. 67; 927, n. 69, 71; 1002, n. 21; 1003, n. 32; 17CJ, p. 242, n. 51; Homicide, 30 CJ, p. 310, n. 25.
The appellant, Aubry Brown, was indicted for the murder of W.W. Pate, tried and convicted, and sentenced to death.
The deceased was a man about fifty-five years of age who lived in Marshall county, Miss., near Collierville, *Page 339 
Tenn., and owned and managed a country store near that place. He lived in the back end of the store, and this was generally known to the community. On the morning of February 19, 1925, the deceased was found dead, and apparently had been dead for some ten or twelve hours. There were about eleven wounds on his head and face, most of which would have been fatal. These wounds were made by a heavy blunt instrument or instruments. Near the body was found a bloody iron pin with a large head and a bloody ax. Mr. Pate's watch, which he usually wore, was missing from his person, and a trunk, dresser, and other articles in the bedroom had been opened and ransacked, and burnt matches were scattered around the room.
Vinie Canada, wife of the appellant's uncle, testified that the appellant came to her home about two and one-half miles west of Collierville, about nine thirty p.m., February 18th, the date of the murder; that he was excited and nervous; that he claimed he had no money, or only a few cents, but that she saw him with a twenty dollar bill; that soon after he came to the house he got a pan of water and washed a blood spot from the sleeve of his jumper; that he left next morning going on a train to Memphis.
The appellant was arrested the 12th day of May, 1925, in Tennessee, and on the 13th day of May was placed in jail at Holly Springs, Miss. On the 18th day of May he confessed his guilt and gave full details of the commission of the murder to the county jailer. This confession was first heard before the judge on a preliminary inquiry, and the testimony of the state's witnesses was to the effect that the statement was voluntarily made, without any inducement or threat. The defendant and another witness, who was in jail with the appellant at the time, testified that the confession was secured by placing the appellant in fear, detailing such alleged facts as would render it incompetent, if believed. There were subsequent confessions on two different occasions, all *Page 340 
of which were shown by the state's witnesses to have been freely and voluntarily made, and all of which were denied by the appellant and his other witness as being freely and voluntarily made.
The trial judge stated in the record that he was satisfied beyond a reasonable doubt of the truth of the statements made by the state's witnesses and that such confessions were freely and voluntarily made.
After the confession was made, the watch, stated by the appellant in the confession to have been pawned at a pawn shop on Beal street, Memphis, Tenn., in the name of William Wynn, was found at the said pawn shop and was identified on the trial as being the watch owned and worn by the deceased prior to the killing. The confession was circumstantially made; that is, the circumstances were detailed at length, and the confession was supported and corroborated by the physical facts and by the fact that the watch was found as detailed in the confession and was fully identified.
It is insisted by the appellant that the court erred in admitting the confessions. We think the record fully supports the opinion of the trial judge that the confession was free and voluntary.
It is also contended as error that the court erred in refusing the instructions 1 and 2, requested by the appellant and refused by the court. These instructions read as follows:
Instruction No. 1: "The court instructs the jury that alleged confessions are not direct evidence, but are in their essential parts hearsay, and are looked upon in the eyes of the law with suspicion, and should be taken with extreme caution by the jury; and, if the jury have a reasonable doubt as to the alleged confession being absolutely free and voluntary, then, under oath as jurors, they must, not may, disregard the evidence of such confession.
Instruction No. 2: "The court instructs the jury for the defendant, Aubry Brown, that it is far from the duty *Page 341 
of an officer to extort a confession by punishment, threats, or hope of reward, but, on the contrary, he should warn his prisoner that every statement he may choose to make may be used against him on his trial; and if you believe from the evidence in this case that he received no such warning from Deputy Sheriff Williams, the jailer, at the time that he made the first confession to him, and that the subsequent confessions were made because of his previous confession to Mr. Williams, then, under the law, you must not consider such confession or confessions in the making up of your verdict."
It was not error to refuse these instructions. The admissibility of confessions is for the court alone, but when they are in evidence the jury must consider them like other evidence. If they believe after such consideration that they are false, they may disregard them, for they are not bound to believe them because the judge admitted them. If they think they were made because of fear, or for a hope of reward or aid, and not because of the truth, the jury may then, after such finding, disregard them in their further deliberations. Ellis v.State, 3 So. 188, 65 Miss. 44, 7 Am. St. Rep. 634; Williams
v. State, 16 So. 296, 72 Miss. 117.
The appellant obtained seventeen instructions, and the principles contended for in the refused instructions were given the jury in the given instructions. The jury were told by the given instructions "that slight expressions calculated to engender hope of benefit, or fear of injury, will vitiate the confession made thereon, and if you believe from the evidence in this case that defendant, at the time he made the confession to the officers, did so because of fear of what might befall him if he did not confess," then they (the jury) should not consider the alleged confessions in making up their verdict. These principles — that the jury would disregard the confessions in making up their verdict if they believed they were obtained by fear of what would happen if he did not make *Page 342 
them, or hope of reward — appear in several of the instructions given for the defendant.
It is true that the jailer in his testimony stated that he did not warn the appellant that the confession would be used as evidence against him in case he made it. But he did not, according to his testimony, hold out any inducement or resort to any threat or anything to inspire fear of danger or hope of reward.
We have held that the fact that the officer does not specifically inform the accused that any statement made by him will be used or may be used in evidence against him does not vitiate a confession where there was no threat of harm or hope of reward held out; the latest holding being in the case ofDonahue v. State, 107 So. 15, recently decided.
We find no reversible error in the record. There is ample evidence to prove the guilt of the appellant. The judgment of the lower court will therefore be affirmed, and Friday, April the 16th, be fixed as the day of execution.
Affirmed.
COOK, J., took no part in the decision of this case.